Citation Nr: 1041429	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  June 2004 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Oakland, California, which denied an increased evaluation for 
right knee degenerative joint disease with one-half inch 
shortening.

The procedural facts leading up to this point are complicated.  
Temporary total evaluations based on intermittent periods of 
hospitalization for right knee surgeries will not be addressed.

In an October 1982 rating decision, the San Francisco RO granted 
service connection for a right knee ligament injury and awarded a 
10 percent evaluation under Diagnostic Code (DC) 5257 for 
recurrent subluxation or lateral instability, effective September 
18, 1982.  Service treatment records showed that the Veteran had 
a mild anterior cruciate ligament (ACL) insufficiency.  

The RO continued the 10 percent evaluation under DC 5257 in 
rating decisions dated June 1987, January 1989, January 1990, 
June 1990, and October 1990.

The claim file was subsequently transferred to the RO in Oakland, 
California.

In November 1993, the RO changed the description of the Veteran's 
disability to right knee degenerative joint disease, and 
increased the evaluation to 20 percent under DC 5257, effective 
September 1, 1993, based on a 1993 VA examination report that 
showed slight laxity in the Drawer sign.

In June 2004, the RO changed the description of the Veteran's 
disability to right knee degenerative joint disease with one-half 
inch shortening, and denied an increased evaluation under DC 
5257.  In its reasons and bases, the RO noted that an April 2004 
VA examination report showed flexion to 125 degrees and "no 
ligamentous laxity (instability) . . . on medial or lateral 
stress of the right knee."  

In a December 2007 rating decision, the RO granted service 
connection for right knee degenerative joint disease, medial and 
patellofemoral compartment, and awarded a 10 percent evaluation 
under DC 5260.  In its reasons and bases, the RO noted that a 
June 2007 VA examination report showed flexion to 125 degrees 
with no additional loss of motion after repetitive movement and 
clinically normal strength.  

The Veteran requested, and was scheduled for, a hearing before a 
Veterans Law Judge at the RO in October 2009; notice of such was 
mailed to him at his address of record.  The Veteran failed to 
report for the hearing without explanation or request to 
reschedule.  The hearing request is therefore considered 
withdrawn.  38 C.F.R. 
§ 20.704.

In January 2010, the Board remanded the case for additional 
development, to include scheduling an examination to determine 
the current severity of the Veteran's right knee disability and 
consideration of an extraschedular rating.

The Board has recharacterized the issue because it is unclear as 
to exactly what the issue is on appeal.  The Board is 
referring the case back to the RO for additional 
development.  The RO should consider whether there is clear and 
unmistakable error with a previous RO decision.  The December 
2007 rating decision based the 10 percent evaluation under DC 
5260 on the same symptomatology that was on appeal in June 2004.  
The evidence cited in the June 2004 rating decision does not 
support the 20 percent evaluation.  However, the 10 percent 
evaluation effective September 18, 1982 has been in effect for 
over 20 years and appears to be protected from being reduced.  
See 38 C.F.R. § 3.951(b).  The 10 percent evaluation effective 
September 1, 1993 is not protected but should be given deference.


FINDING OF FACT

The Veteran failed, without good cause, to report for repeated VA 
examinations, which were necessary to determine whether an 
increased evaluation was warranted for his service-connected 
right knee disability.



CONCLUSION OF LAW

The criteria for an increased evaluation for a right knee 
disability have not been met.  38 C.F.R. § 3.655(b).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  These duties are not 
applicable here, however, as the claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Analysis 

When an examination is deemed necessary for proper adjudication 
of a claim for increased rating, and the Veteran fails to report 
for such examination without a showing of good cause, the claim 
for increased evaluation must be denied as a matter of law.  38 
C.F.R. § 3.655(a) and (b).

In December 2009, the Veteran's representative alleged that the 
Veteran's right knee pain had worsened.  On remand in January 
2010, the Board determined that, in light of the representative's 
assertion and the time that had passed since the most recent VA 
examination, another examination was required to determine the 
current severity of the Veteran's right knee disability.  The 
Veteran was scheduled for an examination in March 2010 and again 
in April 2010 in connection with the claim for increase.  He 
failed to report for either examination, and did not provide any 
cause as to why he failed to appear.  The Veteran's failure to 
cooperate in attending the examination left the record devoid of 
any competent opinion addressing his current level of disability.  
38 C.F.R. § 3.655(b).  If the Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  While VA has a duty to assist the Veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the Veteran to 
appear for VA examinations.  If he does not do so, there is no 
burden on the VA to "turn up heaven and earth" to find him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, in light of the finding of a failure to report for 
repeated VA examinations, entitlement to an increased evaluation 
for a right knee disability is not warranted as a matter of law.


ORDER

An increased evaluation for a right knee disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


